Title: To Thomas Jefferson from John V. Kean, 23 July 1825
From: Kean, John V.
To: Jefferson, Thomas


Dear Sir
University of Virginia
July 23d
I have the pleasure to enclose you a catalogue of the books contained in the box I last opened; which are the books stricken out of the catalogue from which I copied mine: this present of Miss Gurney’s I have entered in my list of presents.—I have the accounts of German, French, & English purchases sent over by Mr J. Bohn, which if you desire I will send for your inspection; the total amounts of them are summed up on one page of this I now send.—the books recd correspond very exactly with the Catalogues; excep the German which I have not yet compared.—Do you desire to be informed of each paccage as it may here after come? for I would like to spare you the trouble of all needless communication.With best wishes for your good health I have the honour to be, Yours &cJ. V. Kean